Liacos, C.J.
(dissenting). While I agree with most of the court’s analysis of the various issues in this appeal, I cannot agree that a child’s right to an education, based on Part II, c. 5, § 2, of the Massachusetts Constitution is not a fundamental right. Thus, I cannot agree that the standard of review to be applied to the defendants’ actions need only have a rational basis to be deemed constitutionally valid. I write separately to set forth my views on these two related issues.
In McDuffy v. Secretary of the Executive Office of Educ., 415 Mass. 545 (1993), we conducted an exhaustive review of the history, structure, and meaning of Part II, c. 5, § 2.1 We concluded: “What emerges from this review is that the words are not merely aspirational or hortatory, but obligatory. What emerges also is that the Commonwealth has a duty to provide an education for all its children, rich and poor, in *136every city and town of the Commonwealth at the public school level, and that this duty is designed not only to serve the interests of the children, but, more fundamentally, to prepare them to participate as free citizens of a free State to meet the needs and interests of a republican government, namely the Commonwealth of Massachusetts” (emphasis in original).2 Id. at 606.
I cannot agree with the court’s characterization of the question before the court in McDuffy as being merely “whether the . . . school-financing system was constitutional.” Ante at 129. Indeed, we acknowledged that the McDuffy plaintiffs were correct in claiming that the school-financing system denied them the opportunity to receive the education which the Constitution guaranteed them. Further, we held that the denial violated their constitutional rights. Id. at 617. It is true that in light of the arguments put before us, we restricted ourselves to a determination whether Part II, c. 5, § 2, is hortatory or imposes a constitutional duty. Id. at 550-551. We concluded that an enforceable duty exists. Id. at 551, 621. We stated: “It is clear that c. 5, § 2, obligates the Commonwealth to educate all its children” (emphasis in original). Id. at 617. Thus, I think it wrong to deny that McDuffy indicated “that the Massachusetts Constitution guarantees each .... student the fundamental right to an education.” Ante at 129. That issue was not explicitly decided, but the implication to the contrary is clear.
Our task today is not to reinterpret McDuffy, but to recognize its content.
1. Education. The duty of Legislatures and magistrates to cherish public schools and grammar schools is solemn testimony “to their importance in maintaining a system of popular government, which shall secure not only peace and order, but individual freedom and elevation of character.” Jenkins v. Andover, 103 Mass. 94, 97 (1869).3
*137The universality of this primacy of education for both our democratic society and our citizens was expressed by the Supreme Court in Brown v. Board of Educ. of Topeka, 347 U.S. 483, 493 (1954):
“Today, education is perhaps the most important function of state and local governments. Compulsory school attendance laws and the great expenditures for education both demonstrate our recognition of the importance of education to our democratic society. It is required in the performance of our most basic public responsibilities, even service in the armed forces. It is the very foundation of good citizenship. Today it is a principal instrument in awakening the child to cultural values, in preparing him for later professional training, and in helping him to adjust normally to his environment. In these days, it is doubtful that any child may reasonably be expected to succeed in life if he is denied the opportunity of an education. Such an opportunity, where the state has undertaken to provide it, is a right which must be made available to all on equal terms.”4
2. A right. I turn now to a brief examination of the rationale for the McDuffy decision, because it will serve as a foundation for consideration whether the trial judge erred in deciding that the plaintiff does not have a fundamental right to an education which she could enforce against the defendants. Clearly, since McDuffy, the Commonwealth has a duty to provide education to the plaintiff and it is an enforceable one. *138McDuffy v. Secretary of the Executive Office of Educ., supra at 606-607.5 This duty exists to serve her interests, as well as those of the Commonwealth. Id. at 606. As a matter of logic and of law, she has a correlative right to education.
The Commonwealth’s duty is enforceable by the plaintiff, among others. The plaintiffs in McDuffy were public school students who sought a declaration of rights under G. L. c. 231A (1994 ed.). Id. at 548. Proceedings under that chapter have both “actual controversy” and “standing” requirements; are concerned with the resolution of real controversies; and the resulting declaration “is intended to have an immediate impact on the rights of the parties.” Massachusetts Ass’n of Indep. Ins. Agents & Brokers, Inc. v. Commissioner of Ins., 373 Mass. 290, 292 (1977), and cases cited. Would the plaintiff, a public school student, be eligible to seek enforcement of the Commonwealth’s duty to provide education, yet not have a right to that education?
I reinforce the idea that there is a correlative right to the (McDuffy) constitutional duty, by reference to a recent opinion in which the Supreme Court of New Hampshire held that its Constitution “imposes a duty on the State to provide a constitutionally adequate education to every educable child . . . and to guarantee adequate funding.” Claremont Sch. Dist. v. Governor, 138 N.H. 183, 184 (1993). The New Hampshire Supreme Court observed that New Hampshire shares its early history with Massachusetts; that the State modeled much of its Constitution on ours; and that the provisions regarding education are nearly identical. Id. at 186. Of particular significance here is that court’s statement: “Having identified that a duty exists and having suggested the nature of that duty, we emphasize the corresponding right of the citizens to its enforcement” (emphasis added). Id. at 191-192. The court then added that “a free public education is at the very least an important, substantive right”; that it is “not based on the exclusive needs of a particular individual, *139but rather is a right held by the public”; and, that “[a]ny citizen has standing to enforce this right.” Id. at 192.
Moreover, the Supreme Court of Washington, in deciding that the section of that State’s Constitution which declares it to be the State’s “paramount duty” to provide for the education of all children was mandatory and imposed a judicially enforceable, affirmative duty, stated that the children possessed a right (of equal stature) flowing from that duty. Seattle Sch. Dist. No. 1 v. State, 90 Wash. 2d 476, 510-513, 523 (1978). The McDuffy court not only referred to this duty-right relationship, but also noted “that a constitutional right to an education is fully consistent with the provisions of several articles in the Declaration of Rights” (emphasis added). McDuffy v. Secretary of the Executive Office of Educ., supra at 566 n.23. Today, I add that the constitutional right to education is of no less a magnitude in our jurisprudence than an insurer’s “fundamental right to a decision as to its liability.” Furlong v. Cronan, 305 Mass. 464, 468 (1940). Furthermore, recognition of such a right as being generated by Part II, c. 5, § 2, is at least as soundly based as references to an inmate’s “constitutional right” to judicial review of the sufficiency of the evidence to warrant the findings of a prison disciplinary board (Hill v. Superintendent, Mass. Correctional Inst., Walpole, 392 Mass. 198, 200-203 [1984], rev’d on other grounds, 472 U.S. 445 [1985]); a plaintiffs “fundamental right” to work with his hands to what he regards as his best advantage (Saveall v. Demers, 322 Mass. 70, 75 [1947]); the public’s “fundamental right” to read (Commonwealth v. Isenstadt, 318 Mass. 543, 551 [1945]); and an individual’s “fundamental right” to own property (Lynnfield v. Owners Unknown, 397 Mass. 470, 474 [1986]).
In addition, Black’s Law Dictionary 505 (6th ed. 1990) indicates in its treatment of “duty,” “In its use in jurisprudence, this word is the correlative of right. Thus, wherever there exists a right in any person, there also rests a corresponding duty upon some other person or upon all persons generally.”
*1403. A fundamental right. I also believe that this constitutional duty generates a right which, for purposes of legal analysis, is fundamental. I do not base this conclusion simply on the obviously inadequate notion expressed in San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 33-34 (1973), that “the answer lies in assessing whether there is a right to education explicitly or implicitly guaranteed by the Constitution.” Here we have unique factors, and need not consider an all-purpose test.
I first look to the nature of the right and its interrelated affirmative and enforceable duty, the separate and prominent treatment of education in our Constitution, the importance of education in Massachusetts since the earliest years of the colony, our related statutes including those on compulsory attendance, the relationship of education to other rights of our citizens, and the “keystone” role education serves in the development of each individual and in the functioning of our democracy.
Furthermore, a determination, based on a provision or provisions of a State’s Constitution, that education is a fundamental or paramount right or interest is not unusual and has been based on language less explicit than that in our Constitution. See, e.g., Roosevelt Elementary Sch. Dist. v. Bishop, 179 Ariz. 233, 238 (1994), citing Shofstall v. Hollins, 110 Ariz. 88, 89-90 (1973) (fundamental right based on provisions requiring “the establishment and maintenance of a general and uniform public school system” and “a system of common schools”); Serrano v. Priest, 18 Cal. 3d 728, 761, 765-769 (1976), cert, denied sub nom. Clawes v. Serrano, 432 U.S. 907 (1977) (same; based on provisions guaranteeing equal protection); Horton v. Meskill, 172 Conn. 615, 691 n.2, 645-649 (1977) (same; based, apparently, on both education [“always shall be free public . . . schools [and the] general assembly shall implement this principle”] and equal protection provisions); Rose v. Council for Better Educ., Inc., 790 S.W.2d 186, 205-206 (Ky. 1989) (same; based at least on § 183 of the Kentucky Constitution: “The General Assembly shall, by appropriate legislation, provide *141for an efficient system of common schools throughout the State”); Skeen v. State, 505 N.W.2d 299, 302, 313 (Minn. 1993) (same; based on art. 13, § 1, of the Minnesota Constitution: “Uniform system of public schools. The stability of a republican form of government depending mainly upon the intelligence of the people, it is the duty of the legislature to establish a general and uniform system of public schools. The legislature shall make such provisions ... as will secure a thorough and efficient system . . .”); Bismarck Pub. Sch. Dist. 1 v. State, 511 N.W. 2d 247, 250, 256 (N.D. 1994), citing State v. Rivinius, 328 N.W.2d 220, 228 (N.D. 1982), cert. denied, 460 U.S. 1070 (1983) (“constitutional provisions relating to education have at least equal standing with” provisions “guaranteeing freedom of religion and freedom of speech and press”); Scott v. Commonwealth, 247 Va. 379, 384-386 (1994) (same; based at least upon art. 8 of the Virginia Constitution providing, in part: “The General Assembly shall provide for a system of . . . schools . . . and shall seek to ensure that an educational program of high quality is established and . . . maintained”); Seattle Sch. Dist. No. 1 v. State, supra at 510-513, 523 (same; based on art. 9, § 1, of the Washington Constitution, providing in part: “It is the paramount duty of the state to make ample provision for the education of all children . . .”); Pauley v. Kelly, 162 W. Va. 672, 707 (1979) (same; based on “the mandatory requirement of ‘a thorough and efficient system of free schools,’ . . . in Article XII, Section 1 of our Constitution”); Kukor v. Grover, 148 Wis. 2d 469, 496, 498 (1989) (“we do agree with appellants that ‘equal opportunity for education’ is a fundamental right”; “our recognition that education is, to a certain degree, a fundamental right”); Washakie County Sch. Dist. No. 1 v. Herschler, 606 P.2d 310, 315, 333 (Wyo. 1980), cert. denied sub nom. Hot Springs County Sch. Dist. No. 1 v. Washakie County Sch. Dist. No. 1, 449 U.S. 824 (1980) (same; based on violation of equal protection requirements of State Constitution).
Courts in at least two other jurisdictions have determined that there is a right to education, but they have not needed *142to reach the question whether it is a fundamental right. Dupree v. Alma Sch. Dist. No. 30, 279 Ark. 340, 342-343, 345-346 (1983) (based on equal protection provision and provision for State maintaining a general, suitable, and efficient system of education); Tennessee Small Sch. Sys. v. McWherter, 851 S.W.2d 139, 150-151 (Tenn. 1993) (requirement of art. 11, § 12, of Tennessee Constitution that the General Assembly shall “provide for the maintenance [and] support ... of a system of free public schools”).
For us to retreat from the principles stated in McDuffy would be to deny the thrust and logic of its historical underpinnings and would be inconsistent with the letter of our Constitution. Such a retreat would ignore the opinions of other State courts and put Massachusetts into the sad condition of giving greater status to property rights and other rights, recognized as fundamental, which are not as fundamental to the liberty of our free citizens and the preservation of our constitutional democracy as is the right to a public education. This right is necessary “fundamentally, to prepare [our children] to participate as free citizens of a free State to meet the needs and interests of a republican government, namely the Commonwealth of Massachusetts.” McDuffy, supra at 606. In such a retreat I cannot join.
4. Standard of review. Having determined that the plaintiff has a fundamental right to education, I turn to the question whether her expulsion pursuant to G. L. c. 71, § 37H, violated substantive due process principles of the Constitution of the Commonwealth.6 Part II, c. 1, § 1, art. 4, and arts. 1, 10 and 12 of the Declaration of Rights are the provisions of our Constitution comparable to the due process clause of the Federal Constitution. Pinnick v. Cleary, 360 Mass. 1, 14 n.8 (1971). We have described the relevant Federal test as requiring strict scrutiny if the interest asserted by the plaintiff is fundamental and the infringement is substan*143tial. Langone v. Secretary of the Commonwealth, 388 Mass. 185, 196, appeal dismissed sub nom. Bellotti v. Connolly, 460 U.S. 1057 (1983). If so, we would consider whether the matter serves a compelling State interest with as little infringement as possible. Id. Opinion of the Justices, 385 Mass. 1201, 1206 (1982).
“We have at times expressed the relevant [Massachusetts] test in similar language.” Moe v. Secretary of Admin. & Fin., 382 Mass. 629, 655 (1981). Commonwealth v. O’Neal, 369 Mass. 242, 245 (1975) (Tauro, C.J., concurring). We have also observed that the terms rational basis and strict scrutiny “are a shorthand for referring to the opposite ends of a continuum of constitutional vulnerability determined at every point by the competing values involved.” Marcoux v. Attorney Gen., 375 Mass. 63, 65 n.4 (1978).
In applying the standard, I reiterate that the plaintiff has a fundamental right to education, and note that it has been infringed substantially by her expulsion. In addition to agreeing that school discipline, including expulsion, may be warranted when necessary to maintain safety and security in the schools (see note 6, supra), the plaintiff also agrees in her brief that preserving the safety, security, and welfare of school staff and students is a compelling State interest. Such a conclusion seems to me to be inescapable. A child may be entitled to an education but is not entitled to disrupt or to endanger the educational process. Thus, the remaining inquiry is that of determining whether that compelling State interest is served with as little infringement as possible.
I turn briefly to an examination of the “interests” at stake. See Moe v. Secretary of Admin. & Fin., supra at 655-659; Commonwealth v. O’Neal, supra at 251-273. I do not consider the right to education to be without interrelated responsibilities, including complying with norms of behavior and standards of conduct of which the plaintiff was aware and to which she had subscribed. The right to education must be put in context. To do so one need not enunciate that a lower standard of review applies to a student. See Vernonia Sch. Dist. 47J v. Acton, 115 S. Ct. 2386, 2392 (1995) (school’s *144power over school children permits a degree of supervision and control that could not be exercised over free adults, Fourth Amendment rights are different in public schools), Commonwealth v. Carey, 407 Mass. 528, 533 (1990) (citing United States Supreme Court’s reduced constitutional standard to validate student searches); Selectmen of Framingham v. Civil Serv. Comm’n, 366 Mass. 547, 556 (1974) (courts freer in finding a governmental interest has overcome students’ right).
In at least one instance this court, after concluding that the State’s interest in protecting the welfare of children met the compelling State interest standard, declined to apply the least restrictive alternative test. Petition of the Dep’t of Pub. Welfare to Dispense with Consent to Adoption, 376 Mass. 252, 264-265 (1978). We stated: “Our focus of inquiry necessarily changes . . . where ... the State acts not simply as an arm of the majority, but on behalf of a helpless individual within its midst.” Id. at 265. Here, as in that instance, “the balance to be struck is more complex in nature . . . and involves a task to which the doctrine of least restrictive alternatives should not be uncritically applied.” Id. at 266. A statement the court made in a proceeding based on a petition to dispense with a mother’s consent to a subsequent adoption of her child provides appropriate guidance: “Standards of mathematical precision are neither possible nor desirable in this field; much must be left to the trial judge’s experience and judgment.” Petition of the New England Home for Little Wanderers to Dispense with Consent to Adoption, 367 Mass. 631, 632, 646 (1975).
In other contexts, the court looked to various factors as the preservation of life, the protection of innocent persons, the prevention of suicide, and the maintenance of orderly administration. Superintendent of Belchertown State Sch. v. Saikewicz, 373 Mass. 728, 741 (1977). Commissioner of Correction v. Myers, 379 Mass. 255, 266 (1979). In applying these analytical factors here, especially the protection of students and staff, and the prevention of suicide (given the plaintiff’s unfortunate history), it is possible to conclude that *145because the school has a measure of custody over each student, statutory expulsion is the least restrictive alternative. Transfer to another school, tutoring, or daily searches would not necessarily have eliminated safety concerns. We do not know if home education would have been practical. A short suspension might not have served the compelling State interest. In addition, it is conceivable that a student could use possession of an item such as that at issue to manipulate the administration into providing an alternative educational setting. Deterrence could be impaired. In this context, expulsion could be adequately justified as the least restrictive alternative. See Commonwealth v. Leis, 355 Mass. 189, 196 (1969) (ample justification for the Legislature to conclude that the total prohibition of marihuana is the “least restrictive alternative”).
The burden is on the State to demonstrate its objectives could not be achieved in a less restrictive manner than by expulsion. I do not read the conclusory assertion in the brief of the school officials as satisfying that burden. The plaintiff, as noted above, does not dispute the compelling interest in safety. The question is whether that objective could have been achieved in a less restrictive manner. The officials have not shown, for example, that a statutory or administrative procedure could not be established which would protect the safety of staff and students while permitting the education of the plaintiff to continue in some setting. Nor have the officials met their burden to set out factors to be weighed in applying the standard of review. See Cepulonis v. Secretary of the Commonwealth, 389 Mass. 930, 935-937 (1983). I agree with the plaintiff that there is an incongruity in treating education as a fundamental right without requiring a more particularized showing by the defendants.
The judge did not have the benefit of the explicit statement here that the plaintiff has a constitutional, fundamental right to education. Thus, I would enter a judgment declaring that right and remand the matter to the Superior Court for such proceedings as may be appropriate, including, if necessary, consideration whether the compelling State interest was *146served with as little infringement as possible. At that time the plaintiff may request consideration of the elements of relief listed in her brief.7
I dissent.

Part II, c. 5, § 2, of the Massachusetts Constitution provides: “Wisdom and knowledge, as well as virtue, diffused generally among the body of the people, being necessary for the preservation of their rights and liberties; and as these depend on spreading the opportunities and advantages of education in the various parts of the country, and among the different orders of the people, it shall be the duty of legislatures and magistrates, in all future periods of this Commonwealth, to cherish the interests of literature and the sciences, and all seminaries of them; especially the university at Cambridge, public schools and grammar schools in the towns; to encourage private societies and public institutions, rewards and immunities, for the promotion of agriculture, arts, sciences, commerce, trades, manufactures, and a natural history of this country; to countenance and inculcate the principles of humanity and general benevolence, public and private charity, industry and frugality, honesty and punctuality in their dealings; sincerity, good humour, and all social affections, and generous sentiments among the people.”


With this conclusion, the author of the court’s opinion agreed. Id. at 621 (O’Connor, J., concurring in part and dissenting in part).


The relationship between the provision of elementary education for all citizens in early Athens, at least a century before Socrates, and the rise of *137democracy, is mentioned by Isador Stone in The Trial of Socrates 42 (1988).


Nevertheless, there is no Federal constitutional right to education comparable to that provided by the Massachusetts Constitution. See Plyler v. Doe, 457 U.S. 202, 221 (1982) (“Public education is not a ‘right’ granted to individuals by the Constitution”). From another perspective, “[providing public schools ranks at the very apex of the function of a State.” Wisconsin v. Yoder, 406 U.S. 205, 213 (1972). Federal case law is of little relevance in analyzing the enforceable right to education provided by Part II, c. 5, § 2, of the Massachusetts Constitution.


Thus, reliance on earlier Massachusetts cases in an effort to dilute the McDuffy holding is inappropriate.


I note at the outset that the plaintiff properly concedes that, even if the right is fundamental, discipline, including expulsion, may be reasonably necessary to maintain safety and security in the schools.


The judge, on reconsideration, would be free to conclude that compensatory measures taken by the defendants since the plaintiffs reinstatement were adequate and that no further relief is necessary.